Thomson, J.,
delivered the opinion of the court.
This is an appeal by the board of commissioners of Mesa county from a judgment rendered against it as garnishee. The appellees recovered a judgment against Quinn and Core, upon which execution was issued. Their execution being unsatisfied, they caused a summons in garnishment to be issued and served upon, the appellants. The interrogatories attached to the summons were answered by Edwin Shaw, who stated that-he had in his possession, as clerk of the appellant, a warrant drawn on the county treasurer’s commission and fee fund, payable to W. J. Quinn or bearer, for $630.57, the value of which he did not know. He afterwards filed a supplemental answer. There was no appearance in the' case' by the appellant. Judgment was given against the appellant' as garnishee for the amount of appellees’ claim, and the board appealed.
There are several reasons apparent upon the face of the record why this judgment should be .reversed, but there is one which effectually and finally disposes of the entire controversy, and that is that in this state, as the law now stands, counties are not subject to garnishment. Stermer v. Board of Commissioners of La Plata County, 5 Colo. App. 379.
The judgment will be reversed and remanded, with directions to the court below to dismiss the garnishment proceeding., , ■ . -

Reversed.